Exhibit 10.20

 

January 29, 2018    INTREXON

VIA FACSIMILE: (813) 286-7904

Oragenics, Inc.

4902 Eisenhower Boulevard, Suite 125

Tampa, FL 33634

Attention: Chief Executive Officer

VIA FACSIMILE: (813) 229-1660

Shumaker, Loop & Kendrick, LLP

101 E. Kennedy Boulevard, Suite 2800

Tampa, FL 33602

Attention: Mark Catchur, Esq.

 

Re: Notice of Assignment – Stock Issuance Agreement dated June 9, 2015

Dear Sirs:

We are pleased to advise that Intrexon Corporation has reorganized certain of
its operating divisions, including the formation of a new wholly owned
subsidiary of Intrexon Corporation, ActoBio Therapeutics, Inc. (“ActoBio”).
ActoBio will include all of Intrexon’s worldwide operations relating to its
Actobiotic™ L. lactis human therapeutic platform, including products and
programs being pursued in collaboration with Oragenics, Inc. (“Oragenics”).
Please be assured this internal reorganization will not negatively impact our
ongoing work with Oragenics.

This letter is Notice that effective January 1, 2018 and as permitted by
Section 9.7 of the Stock Issuance Agreement effective June 9, 2015 (the
“Agreement”) Intrexon has assigned rights and interests in this Agreement to
ActoBio. ActoBio has agreed in writing to be bound by the Agreement as set forth
in the enclosed Joinder Agreement. For your future use and reference, contact
and correspondence addresses are provided on the attached sheet.

Please executed and return a copy of the enclosed Joinder Agreement to my
attention and do not hesitate to contact my office if you have any questions and
we appreciate your attention to this matter.

Best regards,

INTREXON CORPORATION

/s/ Donald P. Lehr

Donald P. Lehr

Chief Legal Officer

Attachments

 

20374 Seneca Meadows Parkway

   Germantown, MD 20876    301-556-9900    Facsimile: 301-556-9902